EXAMINER’S COMMENT / AMENDMENT / REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Comment 
The rejections of claims 4 and 5 under 35 U.S.C. 112(d) or are withdrawn in view of Applicant’s arguments filed 03 August 2021. 

Rejoinder
Claim 1 is allowable. Claims 6, 7 and 9-12, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement among species A-E, as set forth in the Office action mailed on 15 March 2021, is partly withdrawn and claims 6, 7 and 9-12 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
 


Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
This application is in condition for allowance except for the presence of claims 16, 17 and 20 directed to species nonelected without traverse. 
Accordingly, claims 16, 17 and 20 have been canceled.

Allowable Claims
Claims 1, 3-15, 18-19 and 27 are allowed.
Reasons for Allowance
Applicant’s arguments filed 03 August 2021 regarding Steer; Peter L. et al. (US 4917692 A), Obst; Andrew Thomas et al. (US 20160120687 A1), Sawers; Michael F. et al. (US 5834009 A) and Steer ‘205; Peter L. US 4636205 A) have been considered and are persuasive. Examiner advances additional reasons for allowance.
Steer, the closest art of record, lacks a non-circular substantially D-shaped flange comprising a semi-rigid material. At most, Steer discloses a flexible adhesive pad with a heart shape (col. 2, lines 23-32, heart-shaped adhesive pad 13 of skin-compatible water resistant material). 

Also of record, Obst lacks a flange D-shaped flange comprising a semi-rigid material and instead discloses a straight portion of a patient’s tissue (¶ [0056], intact abdominal tissue 25); that abuts a curved section of an appliance (¶ [0057], appliance 

Another cited reference, Hewitt; Aaron (US 20180055679 A1), discloses an ostomy appliance or faceplate (¶ [0039], Fig. 3, The base 215 of the flange extender 210 which in use adheres to the patient's skin); comprising a non-circular (¶ [0039], Fig. 3, central region 218 having a second thickness t2 which is greater than the thickness t1 of the border region 216). However, Hewitt lacks a substantially D-shaped flange, and at most discloses a semi-circular arc shape (¶ [0004], Fig. 3). 

The following newly cited references fail to teach or suggest all limitations of the amended claims. 
Oczkowski; Boguslaw (US 4359051 A) discloses an ostomy appliance or faceplate (base 10); comprising a non-circular flange (bag support 12);  for attachment of a bag or pouch (bag 14); the flange being a semi-rigid material that connects the bag or pouch to the appliance or faceplate (col. 3, lines 35-39, bag support 12 comprises a pair of substantially flat sections 22, 24 that are essentially parallel in the closed position and are preferably formed from a single sheet of semi-rigid material such as polyethylene). However, Oczkowski lacks a substantially D-shaped flange and instead discloses an irregular shape that acts as a hinged closure (Figs. 3, 4, 6). 
Shan; Nicolas et al. (US 20070005032 A1) discloses an ostomy appliance or faceplate (¶ [0001], [0017], [0050] The fixing device 10 comprises a gum disc and a strip 16); comprising a non-circular flange for attachment of a bag or pouch (¶ [0049], connection portion 12 which is associated with a pouch (not illustrated)). However, Shan lacks a substantially D-shaped flange and at most discloses a component including a straight segment (¶ [0053], axis 27 which separates the tongue from the remainder of the portion 12). 
Rosengren; Oscar (US 20100174256 A1) discloses a non-circular flange (¶ [0070], flange part 25). However, flange part 25 is not D-shaped, and instead has other shapes (¶ [0072], The flange part 25 of the mounting part 21 is in the figures shown to be of a triangular outline … any appropriate shape, such as circular, quadratic or other polygonal shape). 
Bird; Paul et al. (US 20140249494 A1), Moavenian; Arash (US 20160235582 A1) and Berven; Marilyn (US 9204990 B1) each describes an ostomy device or accessory including a non-circular shaped element. However, none of these references discloses a substantially D-shaped flange. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to:
Tel 	571-272-2590
Fax 	571-273-2590
Email 	Adam.Marcetich@uspto.gov 

The Examiner can be reached 8am-4pm Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Adam Marcetich/
Primary Examiner, Art Unit 3781